Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2022 has been entered.
 
Response to Request for Continued Examination
This communication is in response to the Amendment filed on 06/02/2022.

Objection of Claim 9
Applicant has amended the claims as suggested by examiner and the claim objection is withdrawn. 

Priority, 112(a), and 112(b) Rejection of Claims 
Applicant’s Arguments:
Applicant argues that claims have been amended to replace “multi-channel” with “one substantial service.” Applicant argues claims 1, 5, 9, and 10 have been amended to delete limitations related to the “second table,” which has been incorporated into new claims 15 and 16 without reciting “each of.”
Examiner’s Response:
Applicant's arguments have been fully considered but they are not persuasive. 
The amendment renders new priority, 112a, and 112b issues. Please see the details in the rejections. Claims 15 and 16 still recite plural first tables, “the set of first tables,” and thus still renders 112a issue. 
Rejection of Claims under 35 U.S.C. 103 
Applicant’s Arguments:
Applicant argues the prior art of record such as AONO fails to teach amended claims regarding “one substantial service.”
Examiner’s Response:
A new reference INOO (US 2011/0249193 A1) is introduced to address the amendment regarding “one substantial service.” Please see the complete Graham v. Deere analysis in the 103 rejections.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, provisional Application No. 62/043,121, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  For example, 62/043,121 does not provide the corresponding written description for indicating multi-channel, namely the amended limitation “wherein information indicating that the plurality of services in the stream is one substantial service … the stream including the set of first tables irrespective of whether or not the plurality of services in the stream is one substantial service … a predetermined first table from among the set of first tables stores the information indicating that the plurality of services in the stream is one substantial service.” Thus the non-provisional application 15/437,483 does NOT inherit the priority benefit of the effective date of the provisional application 62/043,121, 08/28/2014. Therefore, for examining purposes and applying prior art, 07/31/2015 is considered to be the earliest effective date for the non-provisional application 15/437,483. 

Claim Objections
Claims 1, 5, 9, and 10 are objected to because of the following informalities: “the plurality of services in the stream is one substantial service,” which should be “the plurality of services in the stream are one substantial service.”  Appropriate correction is required.
Claims 13 and 14 are objected to because of the following informalities: “a table which is referred to by the reception apparatus first out of the plurality of first tables” which should be : “a table which is referred to by the reception apparatus out of the plurality of first tables.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 and 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1 and 9 recite “wherein information indicating that the plurality of services in the stream is one substantial service … the stream including the set of first tables irrespective of whether or not the plurality of services in the stream is one substantial service … a predetermined first table from among the set of first tables stores the information indicating that the plurality of services in the stream is one substantial service.” Independent claims 5 and 10 recite similar claim language.
First, the specification lacks written description for irrespective limitation. Secondly, the closest disclosure are ¶ [0426-0428] of the PG Pub. of the present application, which recite “The transmission apparatus stores inside the streams information indicating that, even when the plurality of services is present, these are virtual services and there is one substantial service … when a video component descriptor stored in the MPT indicates that video resolution is 8 k, the transmission apparatus may define that there is one substantial service … The reception apparatus analyzes MPT#1 or PLT based on the above information to determine whether there is one substantial service.” The specification only provides support for “there is one substantial service” among a plurality of services, and in other words, “a plurality of services has one substantial service.” The specification does not have written description for a plurality of services is one service.  
Dependent claims 13 and 14 render similar written description issues. Dependent claims fail to cure the deficiency and thus are rejected under 112(a) for the same reasons. 

Claims 13 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 13 and 14 recite “wherein the predetermined first table is (i) a table which is referred to by a reception apparatus first out of the plurality of first tables irrespective of whether or not the plurality of services in the stream is one substantial service, and (ii) a table which is referred to by the reception apparatus first out of the plurality of first tables when the plurality of services in the stream is one substantial service irrespective of a service selected by the reception device.”
For the limitation, “a table which is referred to by a reception apparatus first out of the plurality of first tables irrespective of whether or not the plurality of services in the stream is one substantial service”, according to Applicant’s argument dated on 11/12/2020, first tables are MMT Package Tables (MPTs) and a second table is a Package List Table (PLT). The specification lacks written description for selecting the same MPT (predetermined first table) for both of the scenarios that the plurality services in the stream are one substantial service and the plurality services in the stream are not one substantial service.
For the limitation, “a table which is referred to by the reception apparatus first out of the plurality of first tables when the plurality of services in the stream is one substantial service irrespective of a service selected by the reception device”, “irrespective of a service selected” means regardless of a service selected. In other words, “irrespective of a service selected” can mean “any service selected” or “whether or not to have one service selected (select a service versus select no service)”. For the former interpretation, the specification does not provide sufficient description for the relationship between selecting any service in the stream and referring to the same MPT (predetermined first table). For the latter interpretation, the specification does not provide any description for not selecting a service but still referring to a MPT. Therefore the specification lacks written description for this limitation.

Claims 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 15-16 recite “wherein the second table (PLT) indicates a packet ID of a message that transfers the set of first tables” (MPTs). According to Applicant’s argument dated on 11/12/2020, first tables are MMT Package Tables (MPTs) and a second table which is a Package List Table (PLT). Further, the specification (e.g. ¶ [0416]: “PLT (Package List Table) indicates … the packet ID of a PA message that transfers MPT indicating the configuration of the service corresponding to each service”) only provides written description for the limitation with a singular “packet ID”, “PA message”, and “MPT” (underlined terms), instead of plurals as claimed “the set of first tables” (MPTs). 

Claims 1-10 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 5, 9, and 10 first recite “wherein information indicating that the plurality of services in the stream is one substantial service” to positively set forth one substantial service. Then the claims further recite “the stream including the set of first tables irrespective of whether or not the plurality of services in the stream is one substantial service”, which renders indefiniteness. Because it is unclear how not-one-substantial-service is part of the scope of the claims when not-one-substantial-service is conflicted with one-substantial-service being set forth previously. For examining purposes, it is interpreted to be “the stream including the set of first tables and the plurality of services in the stream are one substantial service”.
	Moreover, claims 5 and 9 recite “determining whether or not the plurality of services in the stream is one substantial service based on information indicating the plurality of services in the stream is one substantial service”. It is unclear whether the stream is one substantial service. Because “indicating the plurality of services in the stream is one substantial service” is a positive recitation of one substantial service while “determining whether or not the stream has a multi-channel” is not clear regarding “one substantial service”. For examining purposes, the limitation is interpreted to be “determining that the plurality of services in the stream is one substantial service based on information indicating the plurality of services in the stream is one substantial service.”
Further, claims 1, 5, 9, and 10 first recite “one substantial service.” The term “substantial” is a relative term which renders the claim indefinite. The term “substantial” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examining purposes, the limitation is interpreted to be “one service.”
Dependent claims fail to cure the deficiency and thus are rejected under 112(b) for the same reasons. 

Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 14 recite “i) a table which is referred to by a reception apparatus first out of the plurality of first tables irrespective of whether or not the plurality of services in the stream is one substantial service”. However, independent claims 1 and 5 already positively set forth that it is “one substantial service” being claimed. Thus “irrespective of whether or not the plurality of services in the stream is one substantial service” in claims 13 and 14 renders indefiniteness. Because it is unclear how non-one-substantial-service is part of the scope of the claims when non-one-substantial-service is conflicted with one-substantial-service being set forth previously. For examining purposes, it is interpreted to be “the plurality of services in the stream is one substantial service”. 
Moreover, claims 13 and 14 recite “ii) a table which is referred to by the reception apparatus first out of the plurality of first tables when the plurality of services in the stream is one substantial service irrespective of a service selected by the reception device”. “irrespective” means “regardless”. It is unclear whether “irrespective of a service selected” means “one/any service selected” or “whether or not to have one service selected (select a service versus select no service)”. For examining purposes, it is interpreted to be “one/any service selected”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Digital Broadcasting Systems Development Subcommittee Association of Radio Industries and Business (Interim report on ultra-high-definition television broadcasting systems (multiplexing method)) (hereinafter DBSDSA), in view of LEE (U.S. Pub. No. 2012/0163219 A1), and further in view of INOO (U.S. Pub. No. 2011/0249193 A1), hereinafter DBSDSA-LEE-INOO.
Per claims 1 and 9, DBSDSA teaches “A transmission method comprising: generating a stream including a plurality of Internet Protocol (IP) data flows (Pg.10, Para.1, In broadcasting, these multiple IP data flows are multiplexed on one TLV stream. A TLV stream is a series of TLV packets identified by the TLV stream ID, and contains TLV transmission control signals (TLV-Sis) such as TLV-NIT (Network Information Table) and AMT (Address Map Table) as TLV packets) corresponding … with a plurality of services in broadcast, each of the IP data flows respectively storing the corresponding service from among the plurality of services; (Pg.10, Para.1; Pg.54, Para.1; Pg.22, Table 3.1.23; Pg.19, Table 3.1.18; Pg.9, Para.4; Pg.9, last Para., In broadcasting, these multiple IP data flows are multiplexed on one TLV stream. A TLV stream is a series of TLV packets identified by the TLV stream ID, and contains TLV transmission control signals (TLV-Sis) such as TLV-NIT (Network Information Table) and AMT (Address Map Table) as TLV packets; Then correspondence between the IP data flow and service ID is made using AMT; Package list table: Indicates…the list of IP data flow transmitting the IP service; AMT: Provides the list of multicast group of IP packets which comprise various services transmitted on the broadcasting network; While the content unit is defined as the package in MMT, this package and the service are used with one-to-one correspondence; As shown in Fig. 3 .1.4, multiple MMT packages can be multiplexed on the same IP data flow; Pg.9, Para. 4, Fig.3.1.4 … The “service” as a continuous program transmitted … While the content unit is defined as the package in MMT) and transmitting the generated stream in a determined channel, (Pg.9, Fig.3.1.4, Fig. 3.1.4 “TLV stream” on “Physical channel”; Pg.10, Fig.3.1.5, “TLV stream (Transmission unit in broadcasting)” on “Physical channel”; Pg.7, Last Para.-Pg.8, First Para.; Pg.53, Last Para.-Pg.54, First Para.; Pg.10, Para.1, TLV-SI is the transmission control signal for multiplexing of IP packets, and it provides the channel selection information and information on correspondence between IP address and service; Channel selection by the user is executed by specifying the IP data flow or the service ID. Then correspondence between the IP data flow and service ID is made using AMT. Next, TL V-NIT is used to identify the physical channel for the corresponding service ID to execute the channel selection process; these multiple IP data flows are multiplexed on one TLV stream. A TLV stream is a series of TLV packets identified by the TLV stream ID) …wherein the stream includes a set of first tables for each of the plurality of IP data flows, the stream including the set of first tables irrespective of whether or not the plurality of services in the stream is one substantial service (Pg.27, Fig.3.1.8 shows MPTs for broadcasting Assets; Pg.27, Para.2, MMTP packets that transmit the PA message containing the MPTs; Pg.22, Table 3.1.23, MMT package (MP) table: Gives the information comprising the package, including the asset list and its position; Pg.9, Fig.3.1.4 shows assets: video component, audio component, and data being IP data flows; Pg.9, Para.5-6, In MMT, components for video, audio and so forth are defined as assets … MPT (MMT Package Table) contained in the PA message indicates what assets comprise the program; Pg.9, Para. 4, Fig.3.1.4 … The “service” as a continuous program transmitted … While the content unit is defined as the package in MMT) [Comment: see Applicant’s argument dated on 11/12/2020 for interpretation of first table being MMT Packet Table (MPT) and a second table being Package List Table (PLT). DBSDSA does not exclude any situation to not use MPTs, and in other words DBSDSA teaches or suggests always using MPTs, and thus DBSDSA teaches the “irrespective” claim limitations.] … wherein each of the set of first tables indicates a configuration of a corresponding service” (Pg.9, Para. 5-6, In MMT, components for video, audio and so forth are defined as assets … MPT (MMT Package Table) contained in the PA message indicates what assets comprise the program; Pg.7, last Para., MMT-SI is the transmission control signal which indicates the configuration of the broadcast program; Pg.22, Table 3.1.23, Tables specified as MMT-SI: MMT package (MP) table: Gives the information comprising the package, including the asset list and its position; Pg. 54, Para. 3, the MP table for the necessary service ID). 
Furthermore, DBSDSA discloses “one-to-one” correspondence between broadcasting service and MMT package in an IP data flow (Pg.9, Para.4; While the content unit is defined as the package in MMT, this package and the service are used with one-to-one correspondence). In addition, DBSDSA further discloses multiple MMT packages can be contained in an IP data flow, which seems to imply that a single MMT package or multiple MMT packages may be contained in an IP data flow. When a single MMT package is contained in an IP data flow, there is “one-to-one” correspondence between broadcasting services and IP data flows (broadcasting service-MMT package-IP data flow). However, DBSDSA does not explicitly disclose the scenario that a single MMT package is contained in an IP data flow and thus does not explicitly teach the “one-to-one” correspondence between broadcasting service and IP data flow.
In analogous teaching of IP flows, LEE explicitly teaches one-to-one correspondence between IP flows and services (¶ [0065], ¶ [0039], ¶ [0103] and ¶ [0067], a flow may refer to successive IP packets that have the same characteristic and form a predetermined service; a first flow forming a first service…a second flow forming a second service; the third flow forming a third service; a first service associated with a first flow… a second service associated with a second flow). 
Thus, given the teaching of LEE, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of one-to-one correspondence between IP flows and services of LEE into IP flows and services in broadcast of DBSDSA, such that IP flows would correspond one-to-one with services in broadcast. One of ordinary skill in the art would have been motivated to do so because LEE recognizes an IP flow forming a predetermined service (¶ [0065], a flow may refer to successive IP packets that have the same characteristic and form a predetermined service). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of IP flow-service correspondence (one-to-one) as taught by LEE into another known method of IP flow-service correspondence in broadcast as taught in DBSDSA to yield predictable and reasonably successful results (KSR MPEP 2143).
Furthermore, DBSDSA further teaches that control information TLV-SI comprises tables MMT Package Table (MPT) containing indications for broadcasting programs/flows/services and the control information is included/transmitted in the broadcasting programs/flows/services (Pg.7, last para., two types of transmission control signals called MMT-SI and TLV-SI shall be established. MMT-SI is the transmission control signal which indicates the configuration of the broadcast program; Pg.22, Table 3.1.23: Tables specified as MMT-SI: MMT Package (MP) table: Gives the information comprising the package, including the asset list and its position; Pg.9, Para.6, A program is defined as the package comprising of one or more assets and control messages. PA message is a type of MMT-SI, and MPT (MMT Package Table) contained in the PA message indicates what assets comprise the program). However, DBSDSA does not teach that the control information such as MPT comprises an indication of “the plurality of services in the stream” are identical, and namely “one service.” Therefore DBSDSA modified by LEE (hereinafter DBSDSA-LEE) does not teach “wherein information indicating that the plurality of services in the stream is one substantial service … a predetermined first table from among the set of first tables stores the information indicating that the plurality of services in the stream is one substantial service”.
In analogous teaching of broadcasting, INOO teaches control information indicating a plurality of services are identical and namely “one service” (ABSTRACT, The digital broadcast receiver includes a control unit (15) for determining whether or not there are identical services in services which the digital broadcast receiver has received … when determining that there are identical services in the services … generating a service list … for each of the services; ¶ [0053], furnishes the generated service list in which the identical services are merged; ¶ [0029-0030], the identical service determination processing unit 152 determines whether or not there are identical services from ID information outputted by the ID information extracting unit 133. When determining whether or not there are identical services, the identical service determination processing unit 152 refers to either information about the numbers of services defined for a single region (LCNs: Logical Channel Numbers), which is included in the ID information, or TS identification information (TS_ID), service identification information (service_ID), and information about service arrangement (service_type), which are included in the ID information. As an alternative, the identical service determination processing unit can refer to service names (service_name); ¶ [0061-0062], The digital broadcast receiver carries out the determination of whether or not there are identical services in the services which the digital broadcast receiver has received by referring to either information (LCN) about the numbers of services defined within each region included in the ID information, or the transport stream identification information (TS_ID), the service identification information (service_ID), and the information about service arrangement (service_type) which are included in the ID information) [Comment: also see similar teachings in ¶¶ [0040-0041], [0048-0050].]
Thus, given the teaching of INOO, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of using control information to indicate a plurality of services being one identical service of INOO into the control information MPT for a stream of DBSDSA-LEE, such that control information MPT for a stream would indicate a plurality of services in the stream being one identical service. One of ordinary skill in the art would have been motivated to do so because INOO recognizes that it would have been advantageous to indicate identical services to merge the services (ABSTRACT, The digital broadcast receiver includes a control unit (15) for determining whether or not there are identical services in services which the digital broadcast receiver has received … when determining that there are identical services in the services … generating a service list … for each of the services; ¶ [0053], furnishes the generated service list in which the identical services are merged). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known type of control information for broadcasting services (using control information to indicate a plurality of services being one identical service) as taught by INOO into another known method of control information MPT for a stream of services as taught by DBSDSA-LEE to yield predictable and reasonably successful results, especially given that INOO and DBSDSA are in the same field of endeavor of broadcasting services (KSR MPEP 2143).

Per claims 5 and 10, DBSDSA teaches “A reception method comprising: receiving a stream including a plurality of IP (Internet Protocol) data flows (Pg. 53, Fig.A2-1, “reception of the corresponding IP data flow”; Pg.36, Para.1-2; Pg.10, Para.1; the desired IP data flow is output from the front end section of the broadcasting receiver…The IP packet received as described above contains the MMTP packets; In broadcasting, these multiple IP data flows are multiplexed on one TLV stream. A TLV stream is a series of TLV packets identified by the TLV stream ID, and contains TLV transmission control signals (TLV-Sis) such as TLV-NIT (Network Information Table) and AMT (Address Map Table) as TLV packets) corresponding … with a plurality of services in broadcast in a determined channel, each of the IP data flows respectively storing the corresponding service from among the plurality of services; (Pg.10, Para.1; Pg.54, Para.1; Pg.22, Table 3.1.23; Pg.19, Table 3.1.18; Pg.9, Para.4; Pg.9, last Para., In broadcasting, these multiple IP data flows are multiplexed on one TLV stream. A TLV stream is a series of TLV packets identified by the TLV stream ID, and contains TLV transmission control signals (TLV-Sis) such as TLV-NIT (Network Information Table) and AMT (Address Map Table) as TLV packets; Then correspondence between the IP data flow and service ID is made using AMT; Package list table: Indicates…the list of IP data flow transmitting the IP service; AMT: Provides the list of multicast group of IP packets which comprise various services transmitted on the broadcasting network; While the content unit is defined as the package in MMT, this package and the service are used with one-to-one correspondence; As shown in Fig. 3 .1.4, multiple MMT packages can be multiplexed on the same IP data flow; Pg.9, Para. 4, Fig.3.1.4 … The “service” as a continuous program transmitted … While the content unit is defined as the package in MMT) … and reproducing one of the plurality of services from the received stream (Pg.53, Fig. A2-1; Pg.54, Para.1-5, Then correspondence between the IP data flow and service ID is made using AMT. Next, TLV-NIT is used to identify the physical channel for the corresponding service ID to execute the channel selection process. As a consequence, the desired IP data flow is output from the front end section of the broadcasting receiver. The IP packet received as described above contains the MMTP packets. From here, the MMTP packet with value 0x0000 in the packet_id field of the MMTP packet header is selected to obtain the PA message and then the MP table from inside the message. In broadcasting, multiple packages may be multiplexed in one IP data flow. Therefore, that the package ID for the obtained MP table matches the specified service ID must be checked. If it does not match, the package list table contained in the PA message is obtained to identify the packet_id for the MMTP packet transmitting the MP table for the necessary service ID. The IP data flow and packet_id to transmit the asset which comprises the contents (MFU) are identified from general_location_info described on the MP table. At the same time, the layout number and the MPU presentation time are also identified from the MPU timestamp descriptor and MPU presentation region specification descriptor. Then the MMTP packet with the packet_id identified as the asset is selected to obtain the necessary MFU. By presenting the MFU obtained as shown above at the position of the specified layout number and region number at the specified presentation time, video signals, and audio signals are presented) wherein the stream includes a set of first tables for each of the plurality of IP data flows, the stream including the set of first tables irrespective of whether or not the plurality of services in the stream is one substantial service (Pg.27, Fig.3.1.8 shows MPTs for broadcasting Assets; Pg.27, Para.2, MMTP packets that transmit the PA message containing the MPTs; Pg.22, Table 3.1.23, MMT package (MP) table: Gives the information comprising the package, including the asset list and its position; Pg.9, Fig.3.1.4 shows assets: video component, audio component, and data being IP data flows; Pg.9, Para.5-6, In MMT, components for video, audio and so forth are defined as assets … MPT (MMT Package Table) contained in the PA message indicates what assets comprise the program; Pg.9, Para. 4, Fig.3.1.4 … The “service” as a continuous program transmitted … While the content unit is defined as the package in MMT) [Comment: see Applicant’s argument dated on 11/12/2020 for interpretation of first table being MMT Packet Table (MPT) and a second table being Package List Table (PLT). DBSDSA does not exclude any situation to not use MPTs, and in other words DBSDSA teaches or suggests always using MPTs, and thus DBSDSA teaches the “irrespective” claim limitations.] … wherein each of the set of first tables indicates a configuration of a corresponding service” (Pg.9, Para. 5-6, In MMT, components for video, audio and so forth are defined as assets … MPT (MMT Package Table) contained in the PA message indicates what assets comprise the program; Pg.7, last Para., MMT-SI is the transmission control signal which indicates the configuration of the broadcast program; Pg.22, Table 3.1.23, Tables specified as MMT-SI: MMT package (MP) table: Gives the information comprising the package, including the asset list and its position; Pg. 54, Para. 3, the MP table for the necessary service ID).
Furthermore, DBSDSA discloses “one-to-one” correspondence between broadcasting service and MMT package in an IP data flow (Pg.9, Para.4; While the content unit is defined as the package in MMT, this package and the service are used with one-to-one correspondence). In addition, DBSDSA further discloses multiple MMT packages can be contained in an IP data flow, which seems to imply that a single MMT package or multiple MMT packages may be contained in an IP data flow. When a single MMT package is contained in an IP data flow, there is “one-to-one” correspondence between broadcasting services and IP data flows (broadcasting service-MMT package-IP data flow). However, DBSDSA does not explicitly disclose the scenario that a single MMT package is contained in an IP data flow and thus does not explicitly teach the “one-to-one” correspondence between broadcasting service and IP data flow.
In analogous teaching of IP flows, LEE explicitly teaches one-to-one correspondence between IP flows and services (¶ [0065], ¶ [0039], ¶ [0103] and ¶ [0067], a flow may refer to successive IP packets that have the same characteristic and form a predetermined service; a first flow forming a first service…a second flow forming a second service; the third flow forming a third service; a first service associated with a first flow… a second service associated with a second flow). 
Thus, given the teaching of LEE, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of one-to-one correspondence between IP flows and services of LEE into IP flows and services in broadcast of DBSDSA, such that IP flows would correspond one-to-one with services in broadcast. One of ordinary skill in the art would have been motivated to do so because LEE recognizes an IP flow forming a predetermined service (¶ [0065], a flow may refer to successive IP packets that have the same characteristic and form a predetermined service). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of IP flow-service correspondence (one-to-one) as taught by LEE into another known method of IP flow-service correspondence in broadcast as taught in DBSDSA to yield predictable and reasonably successful results (KSR MPEP 2143).
Furthermore, DBSDSA further teaches that control information TLV-SI comprises tables MMT Package Table (MPT) containing indications for broadcasting programs/flows/services and the control information is included/transmitted in the broadcasting programs/flows/services (Pg.7, last para., two types of transmission control signals called MMT-SI and TLV-SI shall be established. MMT-SI is the transmission control signal which indicates the configuration of the broadcast program; Pg.22, Table 3.1.23: Tables specified as MMT-SI: MMT Package (MP) table: Gives the information comprising the package, including the asset list and its position; Pg.9, Para.6, A program is defined as the package comprising of one or more assets and control messages. PA message is a type of MMT-SI, and MPT (MMT Package Table) contained in the PA message indicates what assets comprise the program). However, DBSDSA does not teach that the control information such as MPT comprises an indication of “the plurality of services in the stream” are identical, and namely “one service.” Therefore DBSDSA modified by LEE (hereinafter DBSDSA-LEE) does not teach “determining whether or not the plurality of services in the stream is one substantial service based on information indicating the plurality of services in the stream is one substantial service …a predetermined first table from among the set of first tables stores the information indicating that the plurality of services in the stream is one substantial service.”
In analogous teaching of broadcasting, INOO teaches control information indicating a plurality of services are identical and namely “one service” (ABSTRACT, The digital broadcast receiver includes a control unit (15) for determining whether or not there are identical services in services which the digital broadcast receiver has received … when determining that there are identical services in the services … generating a service list … for each of the services; ¶ [0053], furnishes the generated service list in which the identical services are merged; ¶ [0029-0030], the identical service determination processing unit 152 determines whether or not there are identical services from ID information outputted by the ID information extracting unit 133. When determining whether or not there are identical services, the identical service determination processing unit 152 refers to either information about the numbers of services defined for a single region (LCNs: Logical Channel Numbers), which is included in the ID information, or TS identification information (TS_ID), service identification information (service_ID), and information about service arrangement (service_type), which are included in the ID information. As an alternative, the identical service determination processing unit can refer to service names (service_name); ¶ [0061-0062], The digital broadcast receiver carries out the determination of whether or not there are identical services in the services which the digital broadcast receiver has received by referring to either information (LCN) about the numbers of services defined within each region included in the ID information, or the transport stream identification information (TS_ID), the service identification information (service_ID), and the information about service arrangement (service_type) which are included in the ID information) [Comment: also see similar teachings in ¶¶ [0040-0041], [0048-0050].]
Thus, given the teaching of INOO, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of using control information to indicate a plurality of services being one identical service of INOO into the control information MPT for a stream of DBSDSA-LEE, such that control information MPT for a stream would indicate a plurality of services in the stream being one identical service. One of ordinary skill in the art would have been motivated to do so because INOO recognizes that it would have been advantageous to indicate identical services to merge the services (ABSTRACT, The digital broadcast receiver includes a control unit (15) for determining whether or not there are identical services in services which the digital broadcast receiver has received … when determining that there are identical services in the services … generating a service list … for each of the services; ¶ [0053], furnishes the generated service list in which the identical services are merged). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known type of control information for broadcasting services (using control information to indicate a plurality of services being one identical service) as taught by INOO into another known method of control information MPT for a stream of services as taught by DBSDSA-LEE to yield predictable and reasonably successful results, especially given that INOO and DBSDSA are in the same field of endeavor of broadcasting services (KSR MPEP 2143).

Per claims 3 and 7, DBSDSA further teaches “wherein each of the plurality of services is stored in an MMT (MPEG Media Transport) packet in the corresponding IP data flow” (Pg.9, Para.4; Pg.9, last Para.; Pg.19, Table 3.1.18, While the content unit is defined as the package in MMT, this package and the service are used with one-to-one correspondence; As shown in Fig. 3 .1.4, multiple MMT packages can be multiplexed on the same IP data flow; Provides the list of multicast group of IP packets which comprise various services transmitted on the broadcasting network). 

Per claims 4 and 8, DBSDSA further teaches “wherein each of the IP data flows is stored in a TLV (Type Length Value) packet” (Pg.10, Para.1, In broadcasting, these multiple IP data flows are multiplexed on one TLV stream. A TLV stream is a series of TLV packets identified by the TLV stream ID, and contains TLV transmission control signals (TLV-Sis) such as TLV-NIT (Network Information Table) and AMT (Address Map Table) as TLV packets)

Per claims 13 and 14, INOO further teaches “wherein the predetermined first table is (i) a table which is referred to by a reception apparatus first out of the plurality of first tables irrespective of whether or not the plurality of services in the stream is one substantial service, and (ii) a table which is referred to by the reception apparatus first out of the plurality of first tables when the plurality of services in the stream is one substantial service irrespective of a service selected by the reception device” (INOO, ABSTRACT, The digital broadcast receiver includes a control unit (15) for determining whether or not there are identical services in services which the digital broadcast receiver has received … when determining that there are identical services in the services … generating a service list … for each of the services; ¶ [0053], furnishes the generated service list in which the identical services are merged; ¶ [0029-0030], the identical service determination processing unit 152 determines whether or not there are identical services from ID information outputted by the ID information extracting unit 133. When determining whether or not there are identical services, the identical service determination processing unit 152 refers to either information about the numbers of services defined for a single region (LCNs: Logical Channel Numbers), which is included in the ID information, or TS identification information (TS_ID), service identification information (service_ID), and information about service arrangement (service_type), which are included in the ID information. As an alternative, the identical service determination processing unit can refer to service names (service_name); ¶ [0061-0062], The digital broadcast receiver carries out the determination of whether or not there are identical services in the services which the digital broadcast receiver has received by referring to either information (LCN) about the numbers of services defined within each region included in the ID information, or the transport stream identification information (TS_ID), the service identification information (service_ID), and the information about service arrangement (service_type) which are included in the ID information) [Comment: The combination and motivation is the same as that of the independent claims.] 
In addition, DBSDSA teaches the first table being MMT Package Table (MPT) (Pg.27, Fig.3.1.8 shows MPTs for broadcasting Assets; Pg.27, Para.2, MMTP packets that transmit the PA message containing the MPTs; Pg.22, Table 3.1.23, MMT package (MP) table: Gives the information comprising the package, including the asset list and its position; Pg.9, Para.5-6, In MMT, components for video, audio and so forth are defined as assets … MPT (MMT Package Table) contained in the PA message indicates what assets comprise the program) for the multi-channel stream (Pg.9, Fig.3.1.4, “Multi-channel program service”).

Per claims 15 and 16, DBSADA further teaches “wherein the stream includes a second table, (Pg.27, Fig.3.1.8 shows Package List Table (hereinafter PLT) indicates correspondence between MPTs and broadcasting assets; Pg.27, Para.2, The package list table provides the list of packet IDs for the MMTP packets that transmit the PA message containing the MPTs of other packages. Therefore, it is possible to identify the MMTP packets transmitting the PA message which contains the MPT, which is the entrance of the service, from the package ID by analyzing the package list table; Pg. 54, Para. 3, the package list table contained in the PA message is obtained to identify the packet_id for the MMTP packet transmitting the MP table for the necessary service ID; Pg.9, Fig.3.1.4 shows assets: video component, audio component, and data being IP data flows (services); Pg.9, Para.5-6, In MMT, components for video, audio and so forth are defined as assets … MPT (MMT Package Table) contained in the PA message indicates what assets comprise the program; Pg.25, last Para., Package list table indicates the list of the IP data flow which transmits the IP data flow and packet ID which are used to transmit the PA message in MMT package provided as the broadcasting service, and the list of IP data flow which is used to transmit the IP service) and wherein the second table indicates a packet ID of a message that transfers the set of first tables” (Pg.27, Fig.3.1.8 shows Package List Table (hereinafter PLT) indicates PA messages containing MPTs; Pg.27, Para.2, The package list table provides the list of packet IDs for the MMTP packets that transmit the PA message containing the MPTs of other packages. Therefore, it is possible to identify the MMTP packets transmitting the PA message which contains the MPT, which is the entrance of the service, from the package ID by analyzing the package list table; Pg. 54, Para. 3, the package list table contained in the PA message is obtained to identify the packet_id for the MMTP packet transmitting the MP table for the necessary service ID; Pg.22, Table 3.1.23, Package list table: Indicates the IP data flow and packet ID to transmit the PA message of the MMT package provided as a broadcasting service). [Comment: see Applicant’s argument dated on 11/12/2020 for interpretation of first table being MMT Packet Table (MPT) and a second table being Package List Table (PLT).]

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over DBSDSA-LEE-INOO, in view of ROTHSTEIN (U.S. Pub. No. 2014/0269276 A1).
Per claim 2, DBSDSA further teaches “wherein the generated stream includes an IP data flow…the IP dataflow storing the second table” (Pg.10, Para.1; In broadcasting, these multiple IP data flows are multiplexed on one TLV stream…contains TLV transmission control signals (TLV-Sis); Pg.7, last Para.-Pg.8, first Para, two types of transmission control signals called MMT-SI and TLV-SI shall be established…; Pg.22, Table 3.1.23, Tables specificed as MMT-SI: Package list table: Indicates the IP data flow and packet ID to transmit the PA message of the MMT package provided as a broadcasting service, and the list of IP data flow transmitting the IP service; Pg.27, Fig.3.1.8 shows Package List Table (hereinafter PLT) indicates correspondence between MPTs and broadcasting assets; Pg.27, Para.2, The package list table provides the list of packet IDs for the MMTP packets that transmit the PA message containing the MPTs of other packages. Therefore, it is possible to identify the MMTP packets transmitting the PA message which contains the MPT, which is the entrance of the service, from the package ID by analyzing the package list table; Pg. 54, Para. 3, the package list table contained in the PA message is obtained to identify the packet_id for the MMTP packet transmitting the MP table for the necessary service ID; Pg.9, Fig.3.1.4 shows assets: video component, audio component, and data being IP data flows (services); Pg.9, Para.5-6, In MMT, components for video, audio and so forth are defined as assets … MPT (MMT Package Table) contained in the PA message indicates what assets comprise the program; Pg.25, last Para., Package list table indicates the list of the IP data flow which transmits the IP data flow and packet ID which are used to transmit the PA message in MMT package provided as the broadcasting service, and the list of IP data flow which is used to transmit the IP service).
Although DBSDSA teaches including control-information, such as Package List Table (PLT), in at least one IP data flow, DBSDSA does not explicitly teach that the IP data flow for PLT control information would be a data flow separate/different from other content (e.g. audio, video) data flows. Therefore DBSDSA-LEE-INOO does not teach “an IP data flow different from the plurality of IP data flows”. 
In analogous teaching of IP transmissions, ROTHSTEIN teaches a separate/different flow for control information from other flows (¶ [0029], where endpoint A and endpoint B are IP-Port source and destinations… establish a separate flow for control information that enables management of at least one or more flows between two or more endpoints).
Thus, given the teaching of ROTHSTEIN, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a different flow for control-information from other flows of ROTHSTEIN into an IP data flow for Package List Table (PLT) control information of DBSDSA-LEE-INOO, such that Package List Table (PLT) control information would be transmitted in a different flow from other flows of service contents. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of control information in a flow (a different flow for control information) as taught by ROTHSTEIN into another known method of an IP flow containing Package List Table (PLT) control information as taught by DBSDSA-LEE-INOO to yield predictable and reasonably successful results of a different IP flow for Package List Table (PLT) control information (KSR MPEP 2143).

Per claim 6, DBSDSA further teaches “wherein the received stream includes an IP data flow… the IP data flow storing the second table and the reception method comprising: specifying the IP data flow corresponding to the service to be reproduced from the plurality of IP data flows based on the second table; and reproducing the service stored in the specified IP data flow” (Pg.10, Para.1; In broadcasting, these multiple IP data flows are multiplexed on one TLV stream…contains TLV transmission control signals (TLV-Sis); Pg.7, last Para.-Pg.8, first Para, two types of transmission control signals called MMT-SI and TLV-SI shall be established…; Pg.22, Table 3.1.23, Tables specificed as MMT-SI: Package list table: Indicates the IP data flow and packet ID to transmit the PA message of the MMT package provided as a broadcasting service, and the list of IP data flow transmitting the IP service; Pg.27, Fig.3.1.8 shows Package List Table (hereinafter PLT) indicates correspondence between MPTs and broadcasting assets; Pg.27, Para.2, The package list table provides the list of packet IDs for the MMTP packets that transmit the PA message containing the MPTs of other packages. Therefore, it is possible to identify the MMTP packets transmitting the PA message which contains the MPT, which is the entrance of the service, from the package ID by analyzing the package list table; Pg. 54, Para. 3, the package list table contained in the PA message is obtained to identify the packet_id for the MMTP packet transmitting the MP table for the necessary service ID; Pg.9, Fig.3.1.4 shows assets: video component, audio component, and data being IP data flows (services); Pg.9, Para.5-6, In MMT, components for video, audio and so forth are defined as assets … MPT (MMT Package Table) contained in the PA message indicates what assets comprise the program; Pg.25, last Para., Package list table indicates the list of the IP data flow which transmits the IP data flow and packet ID which are used to transmit the PA message in MMT package provided as the broadcasting service, and the list of IP data flow which is used to transmit the IP service) (Pg.53, Fig. A2-1; Pg.54, Para.1-5, Then correspondence between the IP data flow and service ID … identify the physical channel for the corresponding service ID … As a consequence, the desired IP data flow is output from the front end section of the broadcasting receiver … the package ID for the obtained MP table matches the specified service ID must be checked. If it does not match, the package list table contained in the PA message is obtained to identify the packet_id for the MMTP packet transmitting the MP table for the necessary service ID. The IP data flow and packet_id to transmit the asset which comprises the contents (MFU) are identified from general_location_info described on the MP table…By presenting the MFU …at the specified presentation time, video signals, and audio signals are presented).
Although DBSDSA teaches including control-information, such as Package List Table (PLT), in at least one IP data flow, DBSDSA does not explicitly teach that the IP data flow for PLT control information would be a data flow separate/different from other content (e.g. audio, video) data flows. Therefore DBSDSA-LEE-INOO does not teach “an IP data flow different from the plurality of IP data flows”. 
In analogous teaching of IP transmissions, ROTHSTEIN teaches a separate/different flow for control information from other flows (¶ [0029], where endpoint A and endpoint B are IP-Port source and destinations… establish a separate flow for control information that enables management of at least one or more flows between two or more endpoints).
Thus, given the teaching of ROTHSTEIN, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a different flow for control-information from other flows of ROTHSTEIN into an IP data flow for Package List Table (PLT) control information of DBSDSA-LEE-INOO, such that Package List Table (PLT) control information would be transmitted in a different flow from other flows of service contents. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of control information in a flow (a different flow for control information) as taught by ROTHSTEIN into another known method of an IP flow containing Package List Table (PLT) control information as taught by DBSDSA-LEE-INOO to yield predictable and reasonably successful results of a different IP flow for Package List Table (PLT) control information (KSR MPEP 2143).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH S. WANG whose telephone number is (571)272-9018.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HANNAH S WANG/Primary Examiner, Art Unit 2456